PILE COry

 

JOHN M. BAILEY Court of Appeals SHERRY WILLIAMSON

CLERK

MIKE WILLSON Eleventh District of Texas TELE: 284/629-2638
JUsTICk 100 WEST MAIN STREET, SUITE 300 FAX: 254/629-2191
KEITH STRETCHER P.O. BOX 271 sherry.williamson@txcourts.gov
JUSTICE EASTLAND, TEXAS 76448 www.txcourts.gov/iltheoa
November 2, 2020
District Clerk - Midland County Sherriff - Midland County
Alex Archuleta David Criner
500 North Loraine Street, Suite 300 400 S. Main St
Midland, TX 79701 oo Midland, TX 79701
* DELIVERED VIA E-MAIL *: * DELIVERED VIA E-MAIL *

Ke: Appellate Case Number: 1i-18-00198-CR
Trial Court Case Number: =CR50921
Style: Fernando Garcia Alvarado v. The State of Texas

Please be advised that we have this day issued the attached MANDATE in the above
cause. This Mandate directs the trial court to take action regarding this case consistent with this
Court's opinion.

Pursuant to TEX. R. App. P. 51.2(a), the trial court clerk must acknowledge receipt of the
mandate, Also, pursuant to TEX. R. App. P. 51.2(b), the trial court must promptly issue a capias if
necessary. The sheriff must notify the trial court clerk and the appellate clerk when the mandate
has been carried out and executed.

In- addition, as required by Texas Government Code, § 51.204(d), we are notifying the
trial court clerk that we will destroy all records filed in respect to this case with the exception of
indexes, original opinions, minutes and general court dockets no earlier than twenty-five (25)
years from the date final mandate is issued.

Respectfully yours,

Prbtrrag. Witecamscn
Sherry Williamson, Clerk
By: Cheryl Busk, Deputy

cc: David G. Rogers (DELIVERED VIA E-MAIL)
Laura Nodolf, District Attorney (DELIVERED VIA E-MAIL)
Eric Kalenak, Assistant (DELIVERED VIA E-MAIL)

 

 
 

 

Fil WUOPrY

Eleventh Court of Appeals Mandate
THE STATE OF TEXAS

To THE 238TH DISTRICT COURT OF MIDLAND COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on June 25, 2020, the cause
upon appeal to revise or reverse your judgment between

Fernando Garcia Alvarado

11th Court of Appeals No. 1 1-18-00198-CR and
238th District Court Case No. CR50921

The State of Texas

was determined; and therein our said Court made its order in these words:

“This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court's opinion,
we modify the judgment of the trial court to delete the following language:

and that the State of Texas Do have and recover of and from the said
defendant all costs in this proceeding incurred for which let execution issue.
The deleted language is replaced with the following:
and that the State of Texas Do have and recover of and from the said
defendant all costs, except court-appointed attorney’s fees, in this
proceeding incurred for which let execution issue.
As modified, we affirm the judgment of the trial court."

WHEREFORE WE COMMAND YOU To observe the order of our said Court of
Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

WITNESS, the HON. JOHN M. BAILEY, Chief
Justice of this said Court, with the seal

thereof annexed at the City of Eastland, on
November 2, 2020.

Slory Yretiamson

SHERRY WILLIAMSON, CLERK

 

By: Cheryl Busk, Deputy

 
 

SHARON KELLER DEANA WILLIAMSON

7 7
PRESIDING JUDGE COURT OF CRIMINAL APPEALS oe
P.O. BOX 12308, CAPITOL STATION @12) 463-1951

MIKE KEASLER
BARBARA P, HERVEY AUSTIN, TEXAS 78711 SIAN SCHILHAB

BERT RICHARDSON GENERAL COUNSEL
KEVIN P. YEARY (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER

JUDGES

November 16, 2020

FERNANDO GARCIA ALVARADO #280108
MIDLAND COUNTY DETENTION CENTER
P.O. BOX 11387

MIDLAND, TX 79702

Re: Alvarado, Fernando Garcia
CCA No. PD-0668-20 COA No. 11-18-00198-CR
Trial Court Case No. CR50921

Dear Mr. Fernando Garcia Alvarado:

Your letter has been received. Please be advised:

IMPORTANT: PLEASE INFORM THIS COURT OF ALL ADDRESS CHANGES IN
WRITING.

Your Petition for Discretionary Review was filed in this Court on 8/26/2020 and was refused
on 9/30/2020. The motion for rehearing is due 15 days from the date of refusal. If no motion
for rehearing is filed, the record will be returned to the court of appeals.

[1 This Court does not furnish forms of any kind for the filing of documents.

[) Your Notice of Appeal should be filed in the Trial Court which rendered the decision in your
case. See Rule 25.2(c)(1) T.R.A.P.

C) Your change of address has been received and updated in our system.

Sincerely,
Deana Williamson, Clerk

SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
WEBSITE WWW.TXCOURTS.GOV/CCA

 

 
214 West Texas Avenue, Suite 811
Midland, TX 79701
(Reply to Midland Office)

Raymond K. Fivecoat
ray@fivecoatlaw.com
Licensed in TX & OK

 

432.620.8774 (Metro)

David G, Rogers 432.620.9945 (Fax)

Savid@fiversatlawenn: - _ . ae 5 ave. Sui
bows Ceifed crmialtaw | FIWECOAT & ROGERS, PLLC ae oe

By A i ;
ATTORNEYS AT LAW (By Appointment)

 

September 22, 2020

Via CMRRR:7013 0600 0001 8427 8728
Fernando Garcia Alvarado

Midland County Jail

400 S. Main Street

Midland, Texas 79701

RE: Cause No. 11-18-00198-CR; Fernando Garcia Alvarado v. The State of Texas;
In the Court of Appeals 11" District of Texas at Eastland, Texas

and

Cause No. PD-0668-20; Fernando Garcia Alvarado v. The State of Texas;
In the Court of Criminal Appeals of Texas at Austin, Texas

Dear Mr. Alvarado:

I am sending this letter to update you on the status of your appeal. The Eleventh Court of

Appeals denied your appeal and affirmed the conviction. When the appeal started you were in prison

and I assume you were granted parole as the documents were returned to this office as undeliverable.

I did not have a new address from you after your release. I did go ahead and file Petition for

Discretionary Review with the Texas Court of Appeals on your behalf. I will let you know when the
court rules on the petition. For your records, I am enclosing the following:

1, Letter with a copy of the Court’s opinion dated June 26, 2020;

Letter from the Court of Appeals notifying you of the Modified Judgment and
Affirmation of the Court’s Ruling in your criminal cases dated June 25, 2020;
Judgment from the Court of Appeals dated June 25, 2020;

Memorandum Opinion from the Court of Appeals dated June 25, 2020;

Petition for Discretionary Review that was filed on your behalf on August 26, 2020;
and

6. Proof of filing of the Appellant’s Petition for Discretionary Review.

vie te
eld West Poads Avonin Sule 81}
Midhind, 1 79%

(Reply io Midhind Oree:

 

432.620.8774 (Metre)

ASZOLO9IIS (Fas)

FIVECOAT & ROGERS, PLLC S55 Tower Dive, Se)
3

Odessa, TX 79742
iBy Appointneny

   

Tosas Board of Lewal Spectalization

ATTORNEYS AT LAW

June 26, 2020

Via CMRRR:7013 0600 0001 8427 8667
Fernando Garcia Alvarado

8501 W. Dunn Street, #60

Odessa, Tx 79763

RE: Cause No. 11-18-00198-CR; The State of Texas v. Fernando Garcia Alvarado;
In the Court of Appeals 11" District of Texas at Eastland, Texas

Dear Mr. Alvarado:

Enclosed is a copy of the opinion and judgment of the Court of Appeals in your case, in
which the court affirmed your conviction. The date of its opinion was June 25, 2020. The Petition
for Discretionary Review is due on July 25, 2020. Please be advised that my representation ends at
this time.

Please understand that | will not be filling any more pleadings on your case. You have the
right to hire an attorney, if you cannot afford to hire an attorney to assist you with further filings, you
have the right to proceed ProSe, in the filing of the Petition for Discretionary Review.

You have a right to file a “pro se” petition for discretionary review with the Texas Court of
Criminal Appeals under Rule 68 of the Texas Rules of Appellate Procedure. This means that you
may represent yourself in filing a petition for discretionary review with the Court of Criminal
Appeals. A copy of Rule 68.2. 68.3. and 68.4, are attached to this letter.

If you choose to file a pro se petition for discretionary review with the Court of Criminal
Appeals, you must file the petition within 30 days after either the day the court of appeals’ sudgment
was rendered or on the day the last imely motion for rehearing is overruled by the court of appeals.
The Court of Criminal Appeals may extend the time to file a petition for discretionary review if you,
as the party, file a motion for extension of time within 15 days after the last day for filing the
petition, To file the petition, you must send the original to the clerk of the Court of Criminal Appeals
at the following address:

— Deana Williamson

| Court of Criminal Appeals
PO Box 12308

Austin, Texas 7871]

 

 

 
PILE COPY

 

JOHN M. BAILEY Court of Appeals SHERRY WILLIAMSON
UILE IPS TIC t CLERK
Plove * tetnd of Pawee
MIKE WILT SON Eleventh District of Texas TELE: 254/629-2638
Hest 100 WEST MAIN STREET. SULPE 300 BAX: 254/620-219]
KEPPH STREVCHER POL BON 271 sherry iiiamsonia ieourts.gov
NSHCE EASTLAND, PEXAS Tedds wn txconrts.pav/ i itheos

June 25, 2020

David G. Rogers Laura Nodoll, District Attorney
Fivecoat & Rogers, P.L.LC, Eric Kalenak, Assistant

2 te West Texas Ave,, Suite S11 500 North Lorame Street, Suite 200
Midland. TX 79701 Midland, TX 79701

* DELIVERED VIA E-MAIL * * DELIVERED VIA E-MAIL *

RE: Appellaicg Case Number: 11-18-00198-CR
Trial Court Case Number: CRS0921
Siyle: Fernando Garcia Alvarado v. The State of Texas

The Court has this day MODIFIED the judgment of the trial court and, as modified,
AFFIRMED the judgment of the trial court, in accordance with this Court's opinion.

Copies of the Court’s opinion and judgment are attached.
Appellant is advised that a Petition for Discretionary Review may be filed with the Clerk,

Court of Criminal Appeals, Austin, Texas. No copy is required for the Eleventh Court of
Appeals.

 

Pursuant to TEX. R. App, P. 48.4, the attorney representing the defendant on appeal shall,
within five days afler the opinion is handed down, send by certificd mail, return receipt
requested, a copy of the opinion and judgment, along with notification of the defendant's right to
file a pro se petition for discretionary review in the Court of Criminal Appeals. A. letter
certifying compliance with this rule and a copy of the return reecipt is due in this Court on or
before July 10, 2020.

Respecttully yours,

C4

ey

 

if a “ *
hi BAB set, S4 CEPA CL 9 ab OP

é

Sherry Williamson, Clerk

Ce District Clerk - Midland County (DELIVERED VIA E-MAIL)
Dean Rucker, Adminisirative Judye (DELIVERED VIA E-MAIL)
Elizabeth Leonard, Judge (DELIVERED VIA E-MAIL)

 

 
214 West Texas Avenue, Suite 811
Midland, TX 79701
(Reply to Midland Office)

Raymond K. Fivecoat
ray@fivecoatlaw.com
Licensed in TX & OK

432.620.8774 (Metro)

David G, Rogers 432.620.9945 (Fax)
i ) Ci a i. os “ “ “ “ “

Poon Cettnd oa Law FIVECO AT & ROGERS, PLLC 835 beeen toe ;

Texas Board of Legal Specialization

 

ByA i
ATTORNEYS AT LAW (By Appointment)

 

October 1, 2020

Via CMRRR: 7013 0600 0001 8427 8742
Fernando Garcia Alvarado

Midland County Jail

400 S. Main Street

Midland, Texas 79701

RE Cause No. PD-0668-20; Fernando Garcia Alvarado v. The State of Texas; In the
Court of Criminal Appeals of Texas

Dear Mr. Alvarado:

Enclosed is a copy of the Criminal Court’s Decision on the Petition for Discretionary Review
in your case. Please be advised that the Criminal Court DENIED the Petition for Discretionary
Review on September 30, 2020.

If you with to continue your appeal, the next step is to file a Writ of Certiorari with the
United States Supreme Court. The Writ of Certiorari is due on December 29, 2020. You are not
entitled to a court appointed attorney on the Writ. You will be proceeding In Forma Pauperis. I~
would strongly urge you to go to the law library and review the Supreme Court rules for filing the
Writ. Also do not confuse the Writ of Certiorari with a post conviction writ of habeas corpus. They
are very different writs.

Please be advised that my representation ends at this time. Please understand that I will not
be filling any more pleadings on your case.

I am also enclosing copies of the complete Court’s file and the Reporter’s Record in your
case for your files and review.

Sincerely,

CDG

David G. Rogers

DGR/es
Enclosures0
214 West Texas Avenue, Suite STi
Midland, TX 79703
(Reply to Midland Office)

Raymond K. Fivecoat
ravi fivecoatiaw com
Licensed in TX & OK

 

: 432.620.8774 (Meo)

David G. Rogers EE | 432.620.9945 (Fax}
davidii fivecoatlaw.cont — " . .

Board Certified Criminal Law F LV ECOAT & ROGERS PLLC 835 ower Drive, Suite 3

Texas Board of Legal Specialization ~ : . a , Odessa, TX 79762

(By Appointment}

ATTORNEYS AT LAW

 

 

 

 

 

October 26, 2020

Via Regular Mail
Fernando Jasso Garcia Alvarado

Inmate #280108
Midland County Jail

PO BOX 11387
Midland TX 79702-8387

RE: Cause No. 11-18-00198-CR; Fernando Garcia Alvarado v. The State of Texas;
In the Court of Appeals 11" District of Texas at Eastland, Texas

and

Cause No. PD-0668-20; Fernando Garcia Alvarado v. The State of Texas;
In the Court of Criminal Appeals of Texas at Austin, Texas

Dear Mr. Alvarado:
Pursuant to your request, I am enclosing the form and instructions for an indigent filing a
Writ of Certiorari with the United States Supreme Court. I obtained these documents off of the

United States Supreme Court’s website.

I do not represent you in this matter and I am providing these documents to you as a courtesy.
You should continue to research the requirements for Filing the Writ.

The Writ of Certiorari is due on December 29, 2020.
Iam attaching a copy of the Eastland Court of Appeals Opinion and the Court of Criminal

Appeals Denial in case you need additional copies.

Sincerely,

Che

David G. Rogers

DGR/es
Enclosures

 
Raymond K. Fivecoat 214 West Texas Avenue, Suite 811

ray@fivecoatlaw.com Midland, TX 79701
Licensed in TX & OK (Reply to Midland Office)

432.620.8774 (Metro)

David G, Rogers 432.620.9945 (Fax)

david@fivecoatlaw.com

pond Connescinnaian | FIWECOAT & ROGERS, PLLC en
y Appointmen

ATTORNEYS AT LAW

 

November 6, 2020

Via Regular Mail
Fernando Jasso Garcia Alvarado

Inmate #280108
Midland County Jail

PO BOX 11387

Midland TX 79702-8387

RE: Cause No. 11-18-00198-CR; Fernando Garcia Alvarado v. The State of Texas;
In the Court of Appeals 11" District of Texas at Eastland, Texas

Dear Mr. Alvarado:

Enclosed please find the Mandate issued by the Court of Appeals and a letter from the Court
of Appeals that was sent to the Midland County District Clerk. Please review and retain these copies
for your records.

Thank you for your time and attention to this matter.

Sincerely,

Cire

David G. Rogers

DGR/es
Enclosures
IDENTITY OF PARTIES AND COUNSEL

The following is a complete list of all parties, as well as the names,
addresses, and emails (if known), of all counsel.

Defendant/Petitioner/Petitioner:
Complainant/A ppellee/Respondent:

Petitioner’s Counsel at Trial:

Petitioner’s Counsel on Appeal:

Respondent’s Counsel at Trial:

Respondent’s Counsel on Appeal:

Fernando Garcia Alvarado
State of Texas

Alvaro Martinez, Jr.
1607 N. Big Spring
Midland, Texas 79701

David G. Rogers

Fivecoat & Rogers, PLLC
214 W. Texas Ave., Suite 811
Midland, Texas 79701
Telephone: (432) 620-8774
Telecopier: (432) 620-9945
david@fivecoatlaw.com

Laura Nodolf/Eric Kalenak

District Attorney and Assistant District
Attorneys

Midland County District Attorney’s
Office

Midland County Courthouse

500 N. Loraine, Suite 200

Midland, Texas 79701

Telephone: (432) 688-4411
Telecopier: (432) 688-4938
ekalenak@mcounty.com

Laura Nodolf/Eric Kalenak

District Attorney and Assistant District
Attorneys

Midland County District Attorney’s
Office

Midland County Courthouse

 
Trial Court:

Appellate Court:

500 N. Loraine, Suite 200
Midland, Texas 79701
Telephone: (432) 688-4411
Telecopier: (432) 688-4938
ekalenak@mcounty.com

The Honorable Elizabeth Leonard
238" Judicial District Court

500 N. Loraine

Midland, Texas 79701

Chief Justice John M. Bailey, Senior
Chief Justice Jim R. Wright, (Retired)
and Justice Keith Stretcher, Court of
Appeals, Eleventh District of Texas.

 
Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

David Rogers on behalf of David Rogers
Bar No. 788310
midland@fivecoatlaw.com

Envelope ID: 45704740

Status as of 8/26/2020 9:23 AM CST

Case Contacts

 

Name BarNumber | Email TimestampSubmitted | Status

 

Daniel Eric Kalenak | 11079985 ekalenak@mcounty.com | 8/26/2020 9:15:08 AM | SENT

 

David G.Rogers midiand@fivecoatlaw.com | 8/26/2020 9:15:08 AM | SENT

 

Dominica Scott clerk@fivecoatlaw.com 8/26/2020 9:15:08 AM | SENT

 

 

 

 

 

 

 

 

 
 

 

PD-0668-20

COURT OF CRIMINAL APPEALS
AUSTIN, TEXAS

Transmitted 8/26/2020 9:15 AM
Accepted 8/26/2020 9:23 AM

No. PD-0668-20 DEANA WILLIAMSON
CLERK
IN THE COURT OF CRIMINAL APPEALS
OF TEXAS .
AUSTIN, TEXAS

 

FERNANDO GARCIA ALVARADO
Petitioner,

V.

STATE OF TEXAS
Respondent.

 

PETITION FOR DISCRETIONARY REVIEW

 

No. 11-18-00198-CR
IN THE COURT OF APPEALS
FOR THE ELEVENTH DISTRICT OF TEXAS
AT EASTLAND, TEXAS

 

ON APPEAL FROM THE 238th DISTRICT COURT OF MIDLAND COUNTY,
TEXAS, CAUSE NO. CR-50921
HONORABLE ELIZABETH LEONARD, PRESIDING

 

DAVID G. ROGERS

State Bar No. 00788310

Fivecoat & Rogers, PLLC

214 W. Texas Ave., Suite 811
Midland, Texas 79701

Email: david@fivecoatlaw.com
Telephone: (432) 620-8774
Telecopier: (432) 620-9945
Attorney on Appeal for Petitioner

 
No. PD-0668-20

IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
AUSTIN, TEXAS

 

FERNANDO GARCIA ALVARADO
Petitioner,

V.

STATE OF TEXAS
Respondent.

 

PETITION FOR DISCRETIONARY REVIEW

 

No. 11-18-00198-CR
IN THE COURT OF APPEALS
FOR THE ELEVENTH DISTRICT OF TEXAS
AT EASTLAND, TEXAS

 

ON APPEAL FROM THE 238th DISTRICT COURT OF MIDLAND COUNTY,
TEXAS, CAUSE NO. CR-50921
HONORABLE ELIZABETH LEONARD, PRESIDING

 

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

NOW COMES, FERNANDO GARCIA ALVARADO, Petitioner in this
cause, (“Petitioner”), by and through his appellate counsel, David G. Rogers, and,
pursuant to the provisions of the TEX. R. APP. P. 66 ef seq., moves this Court to

grant this petition for discretionary review, and in support would show as follows:

No

 

 
Opinion filed June 25, 2020

 

Eleventh Court of Appeals

No. 11-18-00198-CR

FERNANDO GARCIA ALVARADO, Appellant
V.
THE STATE OF TEXAS, Appellee

 

On Appeal from the 238th District Court
Midland County, Texas
Trial Court Cause No. CR50921

 

MEMORANDUM OPINION
The jury convicted Appellant, Fernando Garcia Alvarado, of tampering with
physical evidence. See TEX. PENAL CODE ANN. § 37.09 (West 2016). The trial court
then assessed Appellant’s punishment at confinement for a term of four years and
sentenced him accordingly. In three issues on appeal, Appellant argues (1) that there
was insufficient evidence to support his conviction for tampering with physical

evidence, (2) that it was error for the trial court to order reimbursement of his court-

 
appointed attorney’s fees, and (3) that the trial court erred when it denied Appellant’s
request for a mistrial based on a potential juror’s preyudicial comment. We modify
and affirm.

Background Facts

On January 16, 2018, Sergeant William Taylor Welch of the Midland Police
Department was on patrol in an area in which a thief had been operating. While on
patrol that evening, Sergeant Welch observed Appellant and another individual
standing near a pickup in an alley; they were talking to the occupants of the pickup.
As the driver of the pickup drove away, Appellant and the other individual started
walking. Sergeant Welch drove his patrol vehicle toward the two men.

As Sergeant Welch got closer, he turned on his headlights and activated his
spotlight; the individual with Appellant proceeded to take off running. Appellant
continued walking, however, as Sergeant Welch pursued the fleeing suspect on foot.
During the ensuing chase, the suspect dropped a red and black backpack in the
middle of the street. Sergeant Welch ultimately apprehended the suspect, but when
they returned to his patrol vehicle, the backpack was no longer where it had been
dropped.

After a brief search, officers found Appellant at his girlfriend’s house. When
questioned, Appellant informed officers that the backpack was outside, in front of
the neighbor’s house. Officers found the backpack where Appellant said it was, and
Appellant eventually confessed to moving the backpack. Accordingly, Appellant
was arrested and charged with tampering with physical evidence.

During the voir dire stage of Appellant’s trial, the prosecutor asked whether
any of the veniremembers would give Appellant more or less credibility simply
because he was the defendant. In response, one potential juror said, “I would do his

- credibility lower because I do know him.” Defense counsel argued that the comment
TABLE OF CONTENTS

IDENTITY OF PARTIES ............cccccccesceecccsncceccecnsceseeseeeseeseecseeeees 3-4
TABLE OF CONTENT S...........ceeccccvecceeccecccecccecccensvesesseeneeesesenesssace 5
TABLE OF AUTHORITIES. ..........ccccccscevsccsssccscesccnscssnscessneesereaneses 6-7
STATEMENT REGARDING ORAL ARGUMENT. ........ccccccsceseecsceceecees 8
STATEMENT OF THE CASE ...........0cccceccecscesevecvevecescesnseenseseessvesesees 9
STATEMENT OF PROCEDURAL HISTOR Y.........c0ccccccssecescecsecscescecees 9

GROUNDS PRESENTED FOR REVIEW:

Ground No.1: The Eleventh Court of Appeals erred in finding
sufficient evidence to convict the Petitioner as
the state failed to prove beyond a reasonable
doubt all of the statutory elements of tampering
with or fabricating physical evidence......... 11-16

Ground No.2: The Eleventh Court of Appeals erred in finding
the trial court committed no error in failing to
grant Petitioner’s request for a mistrial based
on a potential juror’s prejudicial comments......

Se eeceseeceeeeccesccerescenseeseneseceeseeseoseenenes 16-17
SUMMARY OF THE ARGUMENT...seseseseeees sae eeeececcsccsereesesceseseses 11-17
CONCLUSION AND PRAYER. .........cccccccvcccecccesecsecsecccsncesscessscsecseees 18
CERTIFICATE OF SERVICE. ..........ccccccccccccccceccvcctececccesecceccesessesees 19
CERTIFICATE OF COMPLIANCE .,.....cccccscscscceeccccccccccsccsccesssccccesces 20

 
that Appellant could pay the fees.” Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim.
App. 2013). Accordingly, we sustain Appellant’s second issue and modify the
judgment to delete the following language:

and that the State of Texas Do have and recover of and from the said
defendant all costs in this proceeding incurred for which let execution
issue.

The deleted language is replaced with the following:

and that the State of Texas Do have and recover of and from the said
defendant all costs, except court-appointed attorney’s fees, in this
proceeding incurred for which let execution issue.

Prejudicial Statement by Potential Juror
In Appellant’s third issue, he argues that the trial court erred when it denied
Appellant’s request for a mistrial based on a potential juror’s prejudicial comment.
We review the denial of a motion for mistrial under an abuse of discretion standard.
See Simpson v. State, 119 S.W.3d 262, 272 (Tex. Crim. App. 2003).

A mistrial is the trial court’s remedy for improper conduct that is “so
prejudicial that expenditure of further time and expense would be
wasteful and futile.” In effect, the trial court conducts an appellate
function: determining whether improper conduct is so harmful that the

_ case must be redone. Of course, the harm analysis is conducted in light
of the trial court’s curative instruction. Only in extreme circumstances,
where the prejudice is incurable, will a mistrial be required.

Hawkins y. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004) (footnote omitted).
To show harm based on the trial court’s denial of a motion for mistrial, the
defendant must show the following: (1) other veniremembers heard the remarks,
(2) the veniremembers who heard the remarks were influenced by them to the
prejudice of the defendant, and (3) the juror in question or another juror with a
similar opinion was forced upon the defendant. Callins v. State, 780 S.W.2d 176,
188 (Tex. Crim. App. 1986) (citing Johnson vy. State, 205 S.W.2d 773, 774-75 (Tex.

 
TABLE OF AUTHORITIES

Cases

Barrow vy. State, 241 S.W.3d 919, 923 (Tex. App.—Eastland 2007, pet.
ref’d)

Brooks v. State, 232 S.W.3d 893, 912 (Tex. Crim. App. 2010)
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)

Collins v. State, 780 S.W. 2d 176, 188 (Tex. Crim. App. 1986)., cert.
denied 497 U.S. 1011, 110 S.Ct. 3256, 111 L.Ed.2d 766 (1990)

Hooper v. State, 214 $.W.3d 9, 13 (Tex. Crim. App. 2007)

Jackson vy. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L. Ed. 2d
560 (1979)

Johnson v. State, 151 Tex. Crim. 110, 205 S.W.2d 773, 774 (1947)

Knight v. State, 406 S.W.3d 578, 582 (Tex. App.—Eastland 2013, pet.
ref'd)

Lumpkin v. State, 129 S.W.3d 659, 663 (Tex. App.—Houston [1* Dist.]
2004, pet. ref’d)

Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991)
Simpson v. State, 119 S.W. 3d 262, 272 (Tex. Crim. App. 2003)
Staham v. State, 602 SW3d 573, 578 (Tex. Crim. App. 2020)

Stahmann vy. State, No. 13-16-00400-CR, 2018 TEX. App. LEXIS 78,
*18 (Tex. App.—Corpus Christi, Jan. 4, 2018, no pet.)

State v. Zuniga, 512 S.W.3d 902, 907 (Tex. Crim. App. 2017)
Thornton v. State, 425 §.W.3d 289, 300 n. 59 (Tex. Crim. App. 2014)
Williams v. State, 270 S.W.3d 140, 142 (Tex. Crim. App. 2008)

Wise v. State, 364 S.W.3d, 903 (Tex. Crim. App. 2012)

PAGES

14
11-12
12

16-17
12

12

17

12

14
16
16
14

14
13
13
13

 
Crim. App. 1947)). Absent these three elements, no error will be found. Jd.
Notably, in most cases, an instruction by the trial court to disregard the comment
will cure the prejudicial effect. Wesbrook v. State, 29 S.W.3d 103, 115-16 (Tex.
Crim. App. 2000).

During voir dire of this case, a potential juror stated in open court that he
“would do [Appellant’s] credibility lower” because he knew Appellant. The trial
court denied Appellant’s request for a mistrial and, instead, issued an instruction to
the other potential jurors, ordering them to disregard the comment and not consider
it for any purpose. The trial court subsequently granted Appellant’s challenge for
cause with respect to the potential juror that made the objectionable comment.

The comment made by the potential juror during voir dire appears to have
been heard by the entire panel; the comment was made in open court, and nothing in
the record indicates that the comment was not sufficiently loud for the entire panel
to hear. See McGee v. State, 923 S.W.2d 605, 607-08 (Tex. App.—Houston [Ist
Dist.] 1995, no pet.) (inferring from the record that other members of the venire
heard the remark). There is, however, also nothing in the record that indicates that
any other members of the panel were influenced by the remark. See Callins, 780
S.W.2d at 188. Indeed, Appellant’s entire argument on this point is a single
sentence: “It can be inferred that the potential jurors were influenced as they
convicted upon arguable weak evidence.” We cannot agree with Appellant’s

‘ proposed inference.

Similarly, there is nothing in the record that indicates the potential juror or
another juror with a similar opinion was forced upon Appellant. See Callins, 780
S.W.2d at 188. Appellant’s argument on this point is equally brief: “The remaining
panel was forced upon the Appellant by the court’s denial of the mistrial.” Again,

we cannot simply infer, based on the evidence before us, that other members of the
‘Wood v. State, 18 S.W.3d 642,648 (Tex. Crim. App 2000)

Statutes .
TEX. PENAL CODE ANN. § 6.03(a) (LEXIS 201 8)

TEX. PENAL CODE ANN. § 6.03(b) (LEXIS 2018)

TEX. PENAL CODE ANN. § 37.09(a)(1) (LEXIS 2018)

16

14

14

13

 

 
panel were influenced by the remark. Even if we could, we could not then
additionally infer that influenced members of the panel were selected to be on the
jury. Appellant has failed to demonstrate that he was harmed by the statement.
Accordingly, we overrule Appellant’s third issue.
This Court’s Ruling
As set forth above, we modify the judgment of the trial court with respect to

the costs for Appellant’s court-appointed attorney; as modified, we affirm.

KEITH STRETCHER
JUSTICE

June 25, 2020
Do not publish. See TEX. R. App. P. 47.2(b).

Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.!

Willson, J., not participating.

 

‘Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 1 Ith District of Texas at Eastland,
sitting by assignment.

 
STATEMENT REGARDING ORAL ARGUMENT

Oral argument is not requested and would not be beneficial to this Court.
STATEMENT OF THE CASE
The Petitioner was indicted for the offense of Tampering with Physical
Evidence. A jury convicted him and the Trial Court sentenced him to four years’
incarceration in the Texas Department of Criminal Justice — Institutional Division.
On June 25, 2020 The Eleventh Court of Appeals affirmed the conviction but
modified the judgment by deleting the Petitioner’s obligation to pay court

appointed attorneys fees.

STATEMENT OF PROCEDURAL HISTORY

On June 25, 2020, the Eleventh Court of Appeals affirmed the Petitioner’s
tampering conviction and four year prison sentence. Alvarado v. State, No. 11-18-
00198-CR 2020 WL 3470464 (Tex. App. Eastland June 25, 2020)(not designated
for publication) (Appendix A). The Honorable Chief Justice John M. Bailey,
Senior Justice Jim R. Wright, and Justice Keith Stretcher participated in the
decision with Justice Keith Stretcher authoring the opinion of the court.

Petitioner did not file a Motion for Rehearing with the Eleventh Court of
Appeals. Petitioner requested and extension of time to file a Petition for
Discretionary Review which this Court granted. This Petition for Discretionary

Review is due to be filed on or before August 26, 2020; therefore; it is timely filed.
GROUNDS PRESENTED FOR REVIEW:
|Z Ground No. 1: / The Eleventh Court of Appeals erred in finding
sufficient evidence to convict the Petitioner as
the state failed to prove beyond a reasonable

doubt all of the statutory elements of tampering
with or fabricating physical evidence.

IZA Ground No.2: The Eleventh Court of Appeals erred in finding
the trial court committed no error in failing to
grant Petitioner’s request for a mistrial based
on a potential juror’s prejudicial comments.

FACTS:
While on patrol, Sgt. Taylor Welch, noticed some suspicious activity (RR2-
92). He noticed two people standing beside a pick up and speaking to the truck’s
occupants. (RR2-92). The Petitioner was one of the individuals. (RR2-92). The
officer decided to investigate the individuals on foot. (RR2-92). He followed these
individuals and when he activated his headlight and spotlight one of the individuals
took off running. (RR2-92). The Petitioner kept walking. (RR2-92). The person
who ran was carrying a black and red bag that he dropped in the street. (RR2-95).
, At the time the officer was focused on the running man and did not give any
commands to the Petitioner. (RR2-96). Officer Welch subsequently arrested the
running individual and then noticed the bag was gone. (RR2-98).
The police later located the Petitioner and he told them where the bag was

located. (RR2 99). It was at the corner of a neighbor’s house. (RR2 99). Officers

located the bag. (RR2 105). The Petitioner was then arrested and given the

10

 

 
Miranda warnings. (RR2-109). He admitted that he heard Officer Welch yell “Stop
Police” (State Exhibit 4). However, he thought the statement was directed at his
friend who was running. (State Exhibit 4). He admitted that he picked up the bag.
(State Exhibit 4).,He denied knowledge. (State Exhibit 4), He stated that the bag
came from the individuals in the truck. (State Exhibit 4).
SUMMARY OF THE ARGUMENT
In Ground No. |, the Petitioner argues the evidence was legally and factually
insufficient for conviction. In Ground No. 2, the Petitioner argues that the Court
erred in failing to declare a mistrial after a prospective juror tainted the panel.
Argument and Authorities

Ground No.1: The Eleventh Court of Appeals erred in finding

sufficient evidence to convict the Petitioner as the

state failed to prove beyond a reasonable doubt all of

the statutory elements of tampering with or

fabricating physical evidence.

Standard of Review
An appellate court reviews the sufficiency of the evidence under the

currently applicable legal sufficiency standard of review. See Brooks v. State, 232
S.W.3d 893, 912 (Tex. Crim. App. 2010). Under this standard of review, an
appellate court must determine whether any rational finder of fact could have

found the existence of the elements of the offense beyond a reasonable doubt, after

viewing all of the evidence—both direct and circumstantial-in a light most

 

 
favorable to the verdict. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61
L. Ed. 2d 560 (1979); Brooks, 323 S.W.3d at 899.
Argument

“Circumstantial evidence is as probative as direct evidence in establishing
the guilt of an actor, and circumstantial evidence alone can be sufficient to
establish guilt.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
Evidence is sufficient if “the inferences necessary to establish guilt are reasonable
based upon the cumulative force of all the evidence when considered in the light
most favorable to the verdict.” Wise v. State, 364 S.W.3d, 903 (Tex. Crim. App.
2012). When the record supports conflicting inferences, the court presumes the
factfinder resolved the conflicts in favor of the verdict and defers to that
determination. Jackson v. Virginia, 443 U.S. at 326 (1979); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007).

Evidence is insufficient under this standard in four circumstances:

1. the record contains no evidence probative of an element of the
offense;

2. the record contains a mere “modicum” of evidence probative of
an element of the offense;

3. the evidence conclusively establishes a reasonable doubt; or

4. the acts alleged do not constitute the criminal offense charged.

Knight v. State, 406 S.W.3d 578, 582 (Tex. App.—Eastland 2013, pet. ref'd). If an
appellate court finds the evidence is insufficient under this standard, the court

should reverse the judgment and enter an acquittal. /d.

12

 
Statutory Elements: Tampering/Fabricating Physical Evidence.

The following elements define the offense of tampering with physical
evidence:

(1) aperson alters, destroys, or conceals;

(2) any record, document, or thing;

(3) with intent to impair its verity, legibility, or availability as

evidence in the investigation or official proceeding; and

(4) knowing than an investigation or official proceeding is pending

or in progress.
TEX. PENAL CODE ANN. § 37.09(a)(1) (LEXIS 2018); State v. Zuniga, 512 S.W.3d
902, 907 (Tex. Crim. App. 2017).

Accordingly, § 37.09(a)(1) contains two different culpable mental states---
knowledge and intent. /d. First, an actor must know of an investigation and that his
action would impair the item as evidence. /d.; Williams v. State, 270 S.W.3d 140,
142 (Tex. Crim. App. 2008).

Second, the actor must act with the intent to impair its availability as
evidence. Zuniga, 512 S.W.3d at 907; Thornton v. State, 425 S.W.3d 289, 300 n.
59 (Tex. Crim. App. 2014) (inclusion of adverbial phrase “with intent to impair its
verity, legibility, or availability” has effect of requiring actor have concomitant

intent to alter, destroy, or conceal evidence)

Mens Rea Definitions

13

 

 

 
As defined by the TEXAS PENAL CODE, “[a] person acts knowingly, or with
knowledge, with respect . . . to circumstances surrounding his conduct when he is
aware... that the circumstances exist.” TEX. PENAL CODE ANN. § 6.03(b) (LEXIS
2018). A person acts intentionally, or with intent, with respect ... to a result of his
conduct when it is his conscious objective or desire to... cause the result.” TEX.
PENAL CODE ANN. § 6.03(a) (LEXIS 2018).

Alter

There is no evidence that the Petitioner altered the backpack. Staham v. State,
602 SW3d 573, 578 (Tex. Crim. App. 2020). The Petitioner did not change or
modify the backpack. /d.

Knowledge of Investigation

As noted above “[k]nowledge ‘that an investigation or official proceeding
was pending or in progress’ is an essential element” under § 37.09(a)(1). Stahmann
v. State, No. 13-16-00400-CR, 2018 TEx. App. Lexis 78, *18 (Tex. App.-Corpus
Christi, Jan. 4, 2018, no pet.). Pending means “impending or about to take place.”
Lumpkin v. State, 129 S.W.3d 659, 663 (Tex. App.—Houston [1* Dist.] 2004, pet.

ref’d); Barrow v. State, 241 §.W.3d 919, 923 (Tex. App.—Eastland 2007, pet. ref’d).

14

 
State’s Burden of Proof

In the case at bar, the State had to prove beyond a reasonable doubt that
Petitioner altered or concealed a red and black’ bag knowing an investigation or
official proceeding was pending or in progress and with the intent to impair its
verity, legibility, or availability as evidence. A careful review of the evidence
introduced during the jury trial reveals the State failed in this task. As such, the
evidence was legally insufficient to support Petitioner’s conviction of tampering
with physical evidence.

The State failed to prove that the Petitioner had any knowledge of any
investigation or that he altered the backpack. He saw his friend run and the officer
follow. Certainly, one cannot infer this action would lead to a full-blown
investigation. There is no evidence he had any knowledge that the bag was part of
any investigation. The officer did not give any commands to the Petitioner. There
is no evidence that the Petitioner concealed the bag with the intent to impair its
availability as evidence. He told the officers the location of the bag. He cooperated
with the police. There is no evidence that the bag was altered or any of its contents
destroyed. The Petitioner had ample opportunity to empty the bag. He did not,
instead he cooperated and is being punished for his honesty and cooperation.

The Appellate Court’s perpetuation of the trial court’s error should be

corrected by this Court. This Court should therefore grant this Petition for Review,

15

 

 

 
vacate Petitioner’s conviction and sentence, reverse the appellate court and trial
court’s judgement, and dismiss the indicted charge against Petitioner.
Ground No.2: The Eleventh Court of Appeals erred in finding the

trial court committed no error in failing to grant

Petitioner’s request for a mistrial based on a potential

juror’s prejudicial comments.

Standard of Review
A denial of a motion for mistrial is reviewed under the standard of abuse of
discretion. Simpson v. State, 119 S.W. 3d 262, 272 (Tex. Crim. App. 2003). A trial
court does not abuse its discretion if its decision is within a zone of reasonable
disagreement. See Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App.
1991). Furthermore, mistrial is appropriate only for “highly prejudicial and
incurable errors.” See Wood v. State, 18 S.W.3d 642,648 (Tex. Crim. App 2000).
Argument
When potentially prejudicial statements are made by a potential juror in

front of the entire panel, the court of criminal appeals has held that the decision to
grant a mistrial, or review that decision on appeal, turns on the question of harm to
the Petitioner, which can be evaluated using the following factors: (1) whether the
other members of the panel heard the remark, (2) whether the potential jurors who
heard the remark were influenced to the prejudice of the Petitioner, and (3)

whether the juror in question or some other juror who may have had a similar

opinion was forced upon the Petitioner. Collins v. State, 780 S.W. 2d 176, 188

16

 

 
(Tex. Crim. App. 1986)., cert. denied 497 U.S. 1011, 110 S.Ct. 3256, 111 L.Ed.2d
766 (1990) (citing Johnson v. State, 151 Tex. Crim. 110, 205 S.W.2d 773, 774
(1947)).

During Voir Dire, the prosecutor asked if anyone knew the Petitioner. (RR2
20). On of the prospective jurors indicated that the Petitioner had worked for him
and he could not be fair. (RR2 20). He later stated that he would give the Petitioner
less credibility because he knew him (RR2 20). Defense counsel requested an
instruction and mistrial. (RR2 34). The Court denied the mistrial and instructed the
panel to disregard the statement (RR2 34). He later renewed the objection and
requested a mistrial. (RR2 78). The request was denied. (RR2 79).

The prosecution basically had a free witness as to the Petitioner’s credibility.
It is clear that all of the panel heard the remark as it was made in response to an
open question. It can be inferred that the potential jurors were influenced as they
convicted upon arguable weak evidence. The remaining panel was forced upon the
Petitioner by the court’s denial of the mistrial.

The Appellate Court’s perpetuation of the trial court’s error should be
corrected by this Court. This Court should therefore grant this Petition for Review,
vacate Petitioner’s conviction and sentence, reverse the appellate court and trial

court’s judgement, and Order a new trial.

17
CONCLUSION AND PRAYER
WHEREFORE PREMISES CONSIDERED, Petitioner respectfully prays that
this Court (1) grant discretionary review, (2) reverse the judgments of the Eleventh
Court of Appeals and the trial court, remand this case to the trial court to be
dismissed in accordance with this Court’s ruling, or in the alternative, remand this
case for a new trial on the merits. Petitioner prays for such other and further relief
to which he may be entitled both at law and equity.
Respectfully submitted,
FIVECOAT & ROGERS PLLC
214 W. Texas Ave., Ste. 811
Midland, TX 79701

(432) 620-8774
(432) 620-9945 [FAX]

By: __/s/ David G. Rogers
DAVID G. ROGERS °
State Bar No. 00788310
david@fivecoatlaw.com
ATTORNEY FOR PETITIONER

 

 
, 5 FILE COPY
OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

8/26/2020 COA No. 11-18-00198-CR
ALVARADO, FERNANDO GARCIA Tr. Ct. No. CR50921 PD-0668-20
| have this day received and filed the Appellant’s Petition for Discretionary Review.
[The Court is not requiring copies of this document, at this time, pursuant to
suspension of Misc. Docket order 13-004; please see this Court’s web site for any

further information. ]
Deana Williamson, Clerk

DAVID G. ROGERS

214 W. TEXAS AVE.

SUITE 811

MIDLAND, TX 79701

* DELIVERED VIA E-MAIL *

 

 
z RP rYYPpY
OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS FILE COPY
P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

8/26/2020 COA No. 11-18-00198-CR
ALVARADO, FERNANDO GARCIA Tr. Ct. No. CR50921 PD-0668-20
| have this day received and filed the Appellant's Petition for Discretionary Review.
[The Court is not requiring copies of this document, at this time, pursuant to
suspension of Misc. Docket order 13-004; please see this Court's web site for any

further information.]
Deana Williamson, Clerk

DISTRICT ATTORNEY MIDLAND COUNTY
500 N. LORAINE ST.

MIDLAND, TX 79701

* DELIVERED VIA E-MAIL *

 

 
OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS PILE COPY
P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

8/26/2020 COA No. 11-18-00198-CR
ALVARADO, FERNANDO GARCIA Tr. Ct. No. CR50921 PD-0668-20
| have this day received and filed the Appellant's Petition for Discretionary Review.
[The Court is not requiring copies of this document, at this time, pursuant to
suspension of Misc. Docket order 13-004; please see this Court’s web site for any

further information. ]
Deana Williamson, Clerk

11TH COURT OF APPEALS CLERK
SHERRY WILLIAMSON

P.O. BOX 271

EASTLAND, TX 76448

* DELIVERED VIA E-MAIL *

 
TEE COPY
OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS FILE COPY
P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

8/26/2020 COA No. 11-18-00198-CR
ALVARADO, FERNANDO GARCIA Tr. Ct. No. CR50921 PD-0668-20
| have this day received and filed the Appellant’s Petition for Discretionary Review.
[The Court is not requiring copies of this document, at this time, pursuant to
suspension of Misc. Docket order 13-004; please see this Court's web site for any

further information. ]
Deana Williamson, Clerk

STATE PROSECUTING ATTORNEY
STACEY SOULE

P.O. BOX 13046

AUSTIN, TX 78711

* DELIVERED VIA E-MAIL *

 

 
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and forgoing
document was served on August 26, 2020 electronically on the following:
Laura Nodolf/Eric Kalenak
500 N. Loraine, Suite 200
Midland, Texas 79701

/s/ David G. Rogers
David G. Rogers

19

 

 
CERTIFICATE OF COMPLIANCE

Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that
this brief contains 3,083 words (excluding the caption, table of contents, table of
authorities, signature, proof of service, certificate of conference, and certificate of
compliance). This is a computer-generated document created in Microsoft Word
2016, using 14-point typeface for all text. In making this certificate of compliance,
I am relying on the word count provided by the software used to prepare the

document.

/s/ David G. Rogers
David G. Rogers

20

 

 

 

 
 

1 1TH COURT OF APPEALS
EASTLAND, TEXAS

JUDGMENT
Fernando Garcia Alvarado, * From the 238th District Court
of Midland County,
Trial Court No. CR50921,
Vs. No. 11-18-00198-CR * June 25, 2020
The State of Texas, * Memorandum Opinion by Stretcher, J.

(Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.,
sitting by assignment)

(Willson, J., not participating)

This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,

we modify the judgment of the trial court to delete the following language:

and that the State of Texas Do have and recover of and from the said
defendant all costs in this proceeding incurred for which let execution
issue.

The deleted language is replaced with the following:

and that the State of Texas Do have and recover of and from the said
defendant all costs, except court-appointed attorney’s fees, in this
proceeding incurred for which let execution issue.

As modified, we affirm the judgment of the trial court.

 

 
Opinion filed June 25, 2020

 

In The

 

No. E1-18-00198-CR

FERNANDO GARCIA ALVARADO, Appellant
V.
THE STATE OF TEXAS, Appellee

 

On Appeal from the 238th District Court
Midland County, Texas
Trial Court Cause No. CRS0921

 

MEMORANDUM OPINION
The jury convicted Appellant, Fernando Garcia Alvarado, of tampering with
physical evidence. See TEX, PENAL CODE ANN. § 37.09 (West 2016). The trial court
then assessed Appellant's punishment at confinement for a term of four years and
sentenced him accordingly. In three issues on appeal, Appellant argues (1) that there
was insufficient evidence to support his conviction for tampering with physical

evidence, (2) that it was error for the trial court to order reimbursement of his court-

 

 
appointed attorney’s fees, and (3) that the trial court erred when it denied Appellant’s

request for a mistrial based on a potential juror’s prejudicial comment. We modify

and affirm. a
Background Facts

On January 16, 2018, Sergeant William Taylor Welch of the Midland Police
Department was on patrol in an area in which a thief had been operating. While on
patrol that evening, Sergeant Welch observed Appellant and another individual
standing near a pickup in an alley; they were talking to the occupants of the pickup.
As the driver of the pickup drove away, Appellant and,the other individual started
walking. Sergeant Welch drove his patrol vehicle toward the two men.

As Sergeant Welch got closer, he turned on his headlights and activated his
spotlight; the individual with Appellant proceeded to take off running. Appellant
continued walking, however, as Sergeant Welch puisued the fleeing suspect on foot.
During the ensuing chase, the suspect dropped a red and black backpack in the
middle of the street. Sergeant Welch ultimately apprehended the suspect, but when
they returned to his patrol vehicle, the backpack was no longer where it had been
dropped. .

After a brief search, officers found Appellant at his girlfriend’s house. When
questioned, Appellant informed officers that the backpack was outside, in front of
the neighbor’s house. Officers found the backpack where Appellant said it was, and
Appellant eventually confessed to moving the backpack. Accordingly, Appellant
was atrested and charged with tampering with physical evidence.

During the voir dire stage of Appellant’s trial, the prosecutor asked whether
any of the veniremembers would give Appellant more or less credibility simply
because he was the defendant. In response, one potential juror said, “I would do his

credibility lower because I do know him.” Defense counsel argued that the comment

 

 
tainted the jury, and he requested a mistrial or, alternatively, a limiting instruction.
The trial court denied the request for a mistrial, granted the request for a limiting
instruction, and ordered the potential jurors to disregard the statement and not
consider it for any purpose.

At the conclusion of the trial, the jury convicted Appellant of tampering with
physical evidence. The trial court then sentenced Appellant to incarceration for a
term of four years. This appeal followed.

Evidentiary Sufficiency

In Appellant’s first issue, he argues that the evidence presented at trial is
insufficient to support his conviction for tampering with physical evidence. We
review a sufficiency of the evidence issue under the standard of review set forth in
Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912
(Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288-89 (Tex. App.—
Eastland 2010, pet. ref’'d). Under the Jackson standard, we review all the evidence
in the light most favorable to the verdict to determine whether any rational trier of
fact could have found the essential elements of the offense beyond a reasonable
doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010). The trier of fact may believe all, some, or none of a witness’s testimony
because the factfinder is the sole judge of the weight and credibility of the witnesses.
Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986); Jsham v. State, 258
S.W.3d 244, 248 (Tex. App.—Eastland 2008, pet. ref’d). We defer to the trier of
fact’s resolution of any conflicting inference raised by the evidence and presume that
the trier of fact resolved such conflicts in favor of the verdict. Jackson, 443 U.S. at
326; Brooks, 323 S.W.3d at 899; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.
App. 2007).

 
Appellant contends that the evidence was insufficient to support his
conviction for tampering with physical evidence. According to Section 37.09(a) of
the Texas Penal Code, the offense of tampering with physical evidence contains the
following elements: “(1) a person alters, destroys, or conceals; (2) any record,
document, or thing; (3) with intent to impair its verity, legibility, or availability as
evidence in the investigation or official proceeding; (4) knowing that an
investigation or official proceeding is pending or in progress.” State v. Zuniga, 512
S.W.3d 902, 907 (Tex. Crim. App. 2017) (citing PENAL § 37.09(a)(1)). The offense
thus requires both a knowing and an intentional mental state: “[A]n actor must know
his action would impair the item as evidence and he must act with the intent to impair
its availability as evidence.” Zuniga, 512 S.W.3d at 907 (citing Stewart v. State, 240
S.W.3d 872, 873-74 (Tex. Crim. App. 2007)).

A person acts knowingly “with respect to the nature of his conduct or to
circumstances surrounding his conduct when he is aware of the nature of his conduct
or that the circumstances exist.” PENAL § 6.03(b) (West 2011). By contrast, a person
acts intentionally “with respect to the nature of his conduct or to a result of his
conduct when it is his conscious objective or desire to engage in the conduct or cause
the result.” Id. § 6.03(a).

In this case, Appellant admitted to picking up the red and black backpack and
placing it in the neighbor’s front yard in satisfaction of elements one and two.
Looking to the third element, Appellant did not merely pick the backpack up and
take it with him. Instead, Appellant hid the backpack in a location away from his
own and away from where the other individual had dropped it. Reviewing the
evidence in the light most favorable to the verdict, a juror could have concluded that

-Appellant intended to impair the availability of the backpack as evidence by hiding
it in the neighbor’s yard. See Jackson, 443 U.S. at 319.

 
Moving to the final element, Sergeant Welch was in a marked patrol vehicle
when he initially engaged Appellant and the other individual. Sergeant Welch was
also wearing his police uniform and announced himself as police when yelling for
the fleeing suspect to stop. Sergeant Welch further testified that there was “no
doubt” that Appellant knew Sergeant Welch was a police officer. This evidence
allowed a rational jury to conclude, in satisfaction of element four, that Appellant
knew that an investigation was in progress. See Zuniga, 512 S.W.3d at 907.

We believe that a rational trier of fact could have found all the elements of
tampering with physical evidence beyond a reasonable doubt. Accordingly, we hold
that the evidence is sufficient to support Appellant’s conviction and overrule
Appellant’s first issue.

Attorney's Fees

In his second issue, Appellant argues that it was error for the trial court to
require him to pay a $2,250 fee for his court-appointed attorney. The State agrees
with Appellant in regard to his second issue. Though the judgment of the trial court
does not explicitly require that Appellant pay for his court-appointed attorney, the
judgment does require that Appellant pay “all costs in this proceeding.” The Bill of
Cost then delineates a $2,250 fee for “COURT APPOINTED ATTORNEY.”

Under Article 26.05(g) of the Texas Code of Criminal Procedure, the trial
court has authority to order reimbursement of the appointed attorney’s fees “[i]f the
judge determines that a defendant has financial resources that enable the defendant
to offset in part or in whole the costs of the legal services provided to the defendant.”
TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2019). The record before
us, however, does not contain any such determination or finding by the trial court
that Appellant has any financial resources or is able to pay the appointed attorney’s

fees. As a result, “there was no factual basis in the record to support a determination

 
that Appellant could pay the fees.” Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim.
App. 2013). Accordingly, we sustain Appellant’s second issue and modify the
judgment to delete the following language:

and that the State of Texas Do have and recover of and from the said
defendant all costs in this proceeding incurred for which let execution
issue.

The deleted language is replaced with the following:

and that the State of Texas Do have and recover of and from the said
defendant all costs, except court-appointed attorney’s fees, in this
proceeding incurred for which let execution issue.

Prejudicial Statement by Potential Juror
In Appellant’s third issue, he argues that the trial court erred when it denied
Appellant’s request for a mistrial based on a potential juror’s prejudicial comment.
We review the denial of a motion for mistrial under an abuse of discretion standard.
See Simpson v. State, 119 S.W.3d 262, 272 (Tex. Crim. App. 2003).

A mistrial is the trial court’s remedy for improper conduct that is “so
prejudicial that expenditure of further time and expense would be
wasteful and futile.” In effect, the trial court conducts an appellate
function: determining whether improper conduct is so harmful that the
case must be redone. Of course, the harm analysis is conducted in light
of the trial court’s curative instruction. Only in extreme circumstances,
where the prejudice is incurable, will a mistrial be required.

Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004) (footnote omitted).
To show harm based on the trial court’s denial of a motion for mistrial, the
defendant must show the following: (1) other veniremembers heard the remarks,
(2) the veniremembers who heard the remarks were influenced by them to the
prejudice of the defendant, and (3) the juror in question or another juror with a
similar opinion was forced upon the defendant. Callins v. State, 780 S.W.2d 176,
188 (Tex. Crim. App. 1986) (citing Johnson v. State, 205 S.W.2d 773, 774-75 (Tex.

 
Crim. App. 1947)). Absent these three elements, no error will be found. Id.
Notably, in most cases, an instruction by the trial court to disregard the comment
will cure the prejudicial effect. Wesbrook v. State, 29 S.W.3d 103, 115-16 (Tex.
Crim. App. 2000).

During voir dire of this case, a potential juror stated in open court that he
“would do [Appellant’s] credibility lower” because he knew Appellant. The trial
court denied Appellant’s request for a mistrial and, instead, issued an instruction to
the other potential jurors, ordering them to disregard the comment and not consider
it for any purpose. The trial court subsequently granted Appellant’s challenge for
cause with respect to the potential juror that made the objectionable comment.

The comment made by the potential juror during voir dire appears to have
been heard by the entire panel; the comment was made in open court, and nothing in
the record indicates that the comment was not sufficiently loud for the entire panel
to hear. See McGee v. State, 923 S.W.2d 605, 607-08 (Tex. App.—Houston [1st
Dist.] 1995, no pet.) (inferring from the record that other members of the venire
heard the remark). There is, however, also nothing in the record that indicates that
any other members of the panel were influenced by the remark. See Callins, 780
S.W.2d at 188. Indeed, Appellant’s entire argument on this point is a single
sentence: “It can be inferred that the potential jurors were influenced as they
convicted upon arguable weak evidence.” We cannot agree with Appellant’s
proposed inference.

Similarly, there is nothing in the record that indicates the potential juror or
another juror with a similar opinion was forced upon Appellant. See Callins, 780
S.W.2d at 188. Appellant’s argument on this point is equally brief: “The remaining
panel was forced upon the Appellant by the court’s denial of the mistrial.” Again,

we cannot simply infer, based on the evidence before us, that other members of the

 
panel were influenced by the remark. Even if we could, we could not then
additionally infer that influenced members of the panel were selected to be on the
jury. Appellant has failed to demonstrate that he was harmed by the statement.
Accordingly, we overrule Appellant’s third issue.
This Court’s Ruling
As set forth above, we modify the judgment of the trial court with respect to

the costs for Appellant’s court-appointed attorney; as modified, we affirm.

KEITH STRETCHER
JUSTICE

June 25, 2020
Do not publish. See TEX. R. App. P. 47.2(b).

Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, $.C.J.!

Willson, J., not participating.

 

‘Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

 
4

Ag

LORLSIC NYSLS:

WITT Sacra SwID

SYXAL AG

o
m
a
3

 

 

0202 £ § J4G

 

 

Bonen

  

o ¢
Sy vvrrfalg pros

at RANTES)
aie

   
